*338Dissenting Opinion by
Judge Crumlish, Jr. :
I must respectfully dissent.
As noted by Judge Mencer, the term “resort area” is not statutorily defined. However, in interpreting the legislative history of the Liquor Code, the definition of the term has been construed by the Courts of this Commonwealth to depend on the needs of the people. As stated by Mr. Justice Eagen (now Chief Justice) in Willowbrook Country Club, Inc. Liquor License Case, 409 Pa. 370, 374-75, 187 A.2d 154, 156 (1962), and reiterated by this Court in In Re: Application of Dorothy R. Hohl, 20 Pa. Commonwealth Ct. 490, 492, 342 A.2d 493, 494 (1975), “the requirement of necessity in a resort area must be considered in light of: the circumstances under which the applicant operates, ‘The term “actual necessity” in determining the need for a liquor license will be given a broad construction so as to mean substantial need in relation to- the pleasure, convenience and general welfare of the persons who would make use of the facility.’ ”
The majority opinion does not adequately address the needs of The Pennsylvania State University faculty members.